Brooke, C. J.
(dissenting). In each of the foregoing matters .the petitioner sought and obtained in the circuit court a writ of mandamus compelling the respondents in each case to perform an alleged duty affecting the election to be held in the city of Detroit on the 3d of November, 1914. Though brought by different persons and calling for the performance of different acts by the various respondents, the rights asserted by the various petitioners are based upon two legislative enactments, the constitutionality of which is questioned by the respondents in the several proceedings. By order of the court the five cases were consolidated and argued as one in this court and will be treated together.
The act first brought in question is No. 146 of the Public Acts of 1913. It follows:
“An act to amend section seventeen of chapter two of act number one hundred sixty-four of the Public Acts of eighteen hundred eighty-one, entitled ‘An act to revise and consolidate the laws relating to public instruction and primary schools, and to repeal all acts or parts of acts contravening the provisions of this act,’ being compiler’s section four thousand six hundred sixty-two of the Compiled Laws of eighteen hundred ninety-seven, as last amended by act number eighty-three of the Public Acts of nineteen hundred nine.
*258“The people of the State of Michigan enact:
“Section 1. Section seventeen of chapter two of act number one hundred sixty-four of the Public Acts of eighteen hundred eighty-one, entitled ‘An act to revise and consolidate the laws relating to public instruction and primary schools, and to repeal all acts or parts of acts contravening the provisions of this act/ being compiler’s section four thousand six hundred sixty-two of the Compiled Laws of eighteen hundred ninety-seven, as last amended by Act Number eighty-three of the Public Acts of nineteen hundred nine, is hereby amended to read as follows:
“Chapter II.
“Sec. 17. In all school elections including school elections held in districts organized and governed in whole or in part by a local act or acts, any provision in such local act or acts to the contrary notwithstanding, every citizen of the United States of the age of twenty-one years, male or female, who owns property which is assessed for school taxes in the district, or who is the parent or legal guardian of any child of school age included in the school census of said district, and who has resided in said district three months next preceding such election shall be a qualified voter. On the question of voting school taxes, every citizen of the United States of the age of twenty-one years, male or female, who owns property which is assessed for school taxes in the district, as above stated, shall be a qualified voter: Provided, that the purchaser of land upon a land contract, who actually pays the taxes upon such land and resides thereon, may vote upon all questions; and where a husband and 'wife own property jointly and same is assessed for school taxes in the school district, ea,ch may, if otherwise qualified, vote upon all questions including the question of raising money.
“This act is ordered’ to take immediate effect.
“Approved May 2, 1913.”
We have indicated, by the use of italics, the amendatory language introduced into the section. This section constitutes a part of the general laws of the State relating to primary schools, and specifies in detail the qualifications of electors in school matters. Before *259this amendment, by its terms, it applied to every school district in the State of Michigan. Its operation, however, was limited by 2 Comp. Laws, § 4774 (§ 10) 4 How. Stat. [2d Ed.] § 10014):
“All provisions of this act shall apply and be in force in every school district, township, city and village in this State, except such as may be inconsistent with the direct provisions of some special enactment of the legislature.”
The city of Detroit is and has been since 1869 operating its school system under a special enactment of the legislature which was amended in 1873, again in 1881, again in 1883, and again in 1891. It contains many direct provisions inconsistent with the provisions of the general school act, of which section 17, above quoted, is a part; and it was to preserve the rights of the city of Detroit and other cities of the State operating under special acts that section 10, above quoted, was enacted. By the amendment of 1891 (Local Acts 1891, No. 350) to the free school act of the city of Detroit (Laws 1869, No. 233), the qualifications of electors were defined as follows:
“Sec. 25. The qualifications of electors in the school district comprising the city of Detroit, shall be the same as those prescribed by the laws of this State and the United States for voters at large at general city elections: Provided, that women of or above the age of twenty-one years shall be qualified to vote in said school district upon any such measures or questions, including the question of free text books submitted as aforesaid, subject to the same qualifications and regulations as those applicable to and governing the votes of male citizens upon such measures or questions as aforesaid.”
Other provisions of the charter of the city of Detroit, which is a special enactment of the legislature, relative to school elections and the qualifications and registration of voters, are inconsistent with the terms of the act governing the schools generally through*260out the State. See paragraphs 8, 23, 46, 89, and 595 of the Charter Compilation of 1904.
The question involved is whether it was competent for the legislature, by the insertion of the italicized words in section 17, to impose upon the city of Detroit, in school elections, the same electoral qualifications as obtained throughout the State in school districts not operating under special legislation. Heretofore in the city of Detroit all constitutional electors have been permitted to participate. In addition thereto, all women of or above the age of 21 years have enjoyed the same privilege, if they were otherwise qualified. Section 17 restricts the exercise of the franchise in school matters in some respects, and it enlarges it in others. By its terms, those citizens, only, of the age of 21 years, male or female, who own property which is assessed for school taxes in the district, or who are parents or guardians of children of school age, are permitted to vote. This would exclude all men and women over 21 years of age who neither own property subject to taxation for school purposes, nor stand in loco parentis to children of school age. In the matter of residence, section 17 extends the franchise to persons who would not be entitled to vote under the special act governing the qualifications of electors in the city of Detroit. It is therefore apparent that the change, which it is claimed, on behalf of petitioners, has been effected by the amendment to section 17, is one of very great importance.
As we understand the position of petitioners, it is their claim that, by the interpolation of the words italicized in section 17, section 10 is not repealed, but is so amended as to permit the provisions of section 17 to become operative in districts operating under special acts. Article 5, § 21, of the Constitution of 1909, provides:
“No law shall be revised, altered or amended by *261reference to its title only; but the act revised and the section or sections of the act altered or amended shall be re-enacted and published at length.”
Under the claim of counsel that, by virtue of the amendment to section 17, an amendment by implication was wrought in section 10, it might well be held that to approve said claim would be to ignore the constitutional provisions above quoted. We find it unnecessary, however, to base a determination upon this point. A careful examination of the whole of section 17 shows that, in fact, it was not amended. The opening words of the section, “in all school elections,” includes, in the broadest possible terms, elections held in districts governed by local acts, as well as those operating under general laws. The interpolation of the italicized words adds nothing to the sweeping language which precedes that. The obvious purpose of the legislature in inserting the words in question was to restrict the operation of section 10, quoted supra. What they apparently desired to do was to amend section 10 so as to make it read as follows:
“All the provisions of this act shall apply and be in force in every school district, township, city, and village in this State, except such as may be inconsistent with the direct provisions of some special enactment of the legislature. Section 17 of this act, however, shall apply and be in force in every school district.”
The purpose of the legislature was not to change or amend any of the provisions of section 17, but it was to make those provisions applicable to those districts operating under special enactments of the legislature.
We are forced to the conclusion that it was not competent for the legislature, under a title which purported to amend section 17 only, to amend section 10, which was not mentioned either in the title or body *262of the act. The act must therefore fail. The relief granted petitioners, so far as it is predicated upon the provisions of Act 146, should have been denied.
We next come to a consideration of Act No. 251, Pub. Acts 1913. The title follows:
“An act to provide for a board of education for cities having a population of two hundred fifty thousand or over and comprising a single school district; to fix their terms of office, and the manner of the nomination and election of the members thereof.”
Section 1 provides for a board of education of 7 members, elected at large, to take the place of 18 members at present elected one from each ward of the city.
Section 4 is as follows:
“The provisions of this act shall not take effect in such city which comprises a single school district until approved by a majority of the electors having qualifications to vote at elections for school inspectors, voting thereon, in such city, at the next general election held after the government census shows such city has two hundred fifty thousand inhabitants or more. * * * If a majority of the qualified electors of the city, voting thereon shall vote in favor of the adoption of this act then the provisions hereof shall be in full force and effect in such city and not otherwise.”
Article 5, § 30, of the Constitution, provides:
“The legislature shall pass no local or special act in any case where a general act can be made applicable, and whether a general act can be made applicable shall be a judicial question. No local or special act shall take effect until approved by a majority of the electors voting thereon in the district to be affected.”
The question as to whether it is competent for the legislature to pass a general act relating to educational matters in the city of Detroit, alone, is not before us. It is sufficient to say that the legislature attempted to do no such thing. It is apparent that, while the language employed in the title indicated *263legislation general in its scope, the legislature recognized its special or local character by attempting to provide for a referendum, as required by article 5, § '30, supra. The question presented is whether the referendum provided in the act is such a referendum as is contemplated by the Constitution.
Article 3, § 1, of the Constitution, defines electors as male inhabitants who are citizens of the United States; males residing in this State June 24, 1835; male inhabitants residing in this State January 1, 1850; male inhabitants of foreign birth residing in this State May 8, 1892, and who prior to that date declared their intention of becoming citizens of this State; male civilized native-born Indians.
Section 4 of Act 251 prescribed that those only may vote upon the referendum who have the qualifications to vote at elections for school inspectors. We have seen that those qualifications, whether they be governed by section 17 of the general school law, or by section 25 of the local act governing the city of Detroit, are in many respects different from the qualifications as defined in the Constitution. In the first instance many constitutionally qualified electors would be excluded from participating in the election, and in the second instance many would be permitted to exercise the franchise who are not so qualified.
In the case of Rutledge v. Board of Supervisors, 160 Mich. 27 (124 N. W. 945), it was held that “a qualified elector,” within the meaning of this statute, is one “who meets the requirements of section 1, art. 3, of the Constitution of Michigan.”
It is said in Cooley’s Const. Lim. (6th Ed.) p. 573, that:
“Whenever the Constitution has- prescribed the qualifications of electors, they cannot be changed or added to by the legislature or otherwise than by an amendment to the Constitution.”
*264See, also, Coffin v. Election Commissioners, 97 Mich. 188 (56 N. W. 567, 21 L. R. A. 662); Belles v. Burr, 76 Mich. 1 (43 N. W. 24); State v. Tuttle, 53 Wis. 45 (9 N. W. 791).
But we are not concerned with the power of the legislature to define the qualifications of electors for school purposes. The question is whether the constitutional convention, when it used the term “electors” in article 5, § 30, referred to electors as defined in another section of that instrument itself, or referred to electors of a particular class, whose qualifications have been defined by legislation. We think it clear that it was the intention of the framers of the Constitution to provide, in case a local or special act were passed by the legislature, that it should be submitted, for approval, to the electors (constitutional electors) of the district to be affected. The term “district,” used in the section, has no reference to a school district (a term not used in the Constitution) but means simply territory.
In the earlier portion of section 4 it is provided that the act shall not take effect—
“until approved by a majority of the electors having qualifications to vote at elections for school inspectors, voting thereon.”
The concluding paragraph of section 4 is that:
“If a majority of the qualified electors of the city, voting thereon shall vote in favor of the adoption of this act then the provisions hereof shall be in full force and effect in such city and not otherwise.”
These two inconsistent provisions occur in the same section. By the last-quoted language it is apparent that the act cannot go into effect until approved by a majority of the qualified electors of the city. Standing alone, this language would undoubtedly mean that the act must be approved by a majority of the constitutionally qualified electors of the city; but *265we see by reference to the earlier portion of the section that many such electors are excluded from exercising their right to vote upon the question.
We are of the opinion that it is not possible to render the act valid, even if otherwise unobjectionable, by striking out the words “having qualifications to vote at elections for school inspectors,” occurring in the earlier part of the section.
It was said in Burdick v. Lumber Co., 167 Mich. 673 (133 N. W. 822), that:
“Courts should not allow themselves to resort to freedom of interpretation or forced construction in order to save a law which is ambiguous or defective, where it can easily be remodeled by legislation.”
The next session of the legislature will occur within three months from the present time, when, if the matter is deemed of importance, it undoubtedly will receive attention.
We are of the opinion that Act 251, in question, is and was intended by the legislature to be a local or special act, within the meaning of the Constitution, and such an act as requires the approval of the majority of the electors voting thereon within the district to be affected. The referendum provided by the act in section 4 is not the referendum contemplated by the Constitution, and the act must therefore fail. No costs will be awarded.
McAlvay, J., concurred with Brooke, C. J.